Order entered April 22, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00673-CR

                                     OSCAR AVILA, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 194th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F12-71796-M

                                              ORDER
        The Court REINSTATES the appeal.
        On March 21, 2014, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette
Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her
workload; and (4) Ms. Hendrickson indicated she could file the brief within thirty days of the
April 15, 2014 findings.
        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE